DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 18, 2021 has been considered by the examiner.

Claims 1–10 are objected to because of the following informalities:  in claim 1, lines 6–8, the commas should be removed to promote clarity.  Thus, these lines should read “a post-processor which calculates final accumulative inference data based on the inference data and the previous inference data received from the memory and generates corrected inference data based on the final accumulative inference data. . . .”   Similarly, in claim 9, the comma should be removed from line 2.  Claims 2–10 are objected to because they depend on claim 1.  Appropriate correction is required.
Claims 11–17 are objected to because of the following informalities: in lines 11 and 19, the commas should be removed to promote clarity.  Similarly, in claim 13, lines 5 and 7, the commas should be removed.  Lastly, in claim 17, line 2, the comma should be removed.  Claims 12–16 are objected to because they depend on claim 11.   Appropriate correction is required. 

Claims 18–20 are objected to because of the following informalities: in claim 18, lines 4 and 6, the comma should be removed to promote clarity.  Likewise, in claim 19, line 5, the comma should be removed.  Claim 20 is objected to because it depends on claims 18 and 19. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1–2 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu, US 2018/0204509 (hereinafter, Lu ‘509). 

Regarding Claim 1, Lu ‘509 (Figs. 2–3 and 6–7) teaches “an image processor comprising: 
-an image sticking object detector (e.g., Together, detection unit and control unit are considered an “image sticking object detector”; Fig. 7) which classifies a class of an input image data and outputs inference data including image sticking object information based on the classified class (e.g., After detection unit determines that a frame is static, control unit classifies the frame based on image features; para. 0045–0046, 0053.  The classification result output to the image processing unit is considered “image sticking information based on the classified class”; para. 0053.  For purposes of this Office Action, the term “inference data” is broadly interpreted since it is defined by Applicant); 
-a memory which stores previous inference data (e.g., After a determination that an image is static, it is determined whether the image has been processed previously.  This previous processing information is considered “previous inference data” and must necessarily be stored in a memory; para. 0050); 
-a post-processor (image data processing unit) which calculates final accumulative inference data based on the inference data and the previous inference data received from the memory and generates corrected inference data based on the final accumulative inference data (e.g., As shown in Figure 3, the image data processing unit uses previous processing information, namely a determination that the image has not been processed, and classification result to determine an appropriate processing mode; para. 0045–0047.  This processing mode is considered a “final accumulative inference data”; para. 0045-0047.  The actual processing of the image after the mode has been determined is considered “corrected inference data”; para. 0047); and 
-an image sticking prevention part (timing controller) which outputs an image data subjected to an image sticking prevention process, based on the corrected inference data (e.g., Timing controller receives the processed data from the image data processing unit and outputs it to the data driver; para. 0052.  The processing that takes place prevents afterimages; para. 0047).”   

Regarding Claim 2, Lu ‘509 (Figs. 2–3 and 6–7) teaches “the image processor of claim 1, wherein the image sticking object detector (detection unit, control unit) classifies the input image data as a first class when the input image data corresponds to a background, classifies the input image data as a second class when the input image data corresponds to a clock, and classifies the input image data as a third class when the input image data corresponds to broadcast information (e.g., Lu ‘509 suggests that because there are many different types of static images (classifications), different processing modes can be adopted.  Thus, a person of ordinary skill in the art could define a background static image as a “first class,” a clock as a “second class,” and “broadcast information as a “third class”; para. 0047).” 

Regarding Claim 18, Lu ‘509 (Figs. 2–3 and 6–7) teaches “a method of driving a display device, the method comprising: 
-classifying a class of an input image data, and outputting inference data including image sticking object information based on the classified class (e.g., After detection unit determines that a frame is static, control unit classifies the frame based on image features; para. 0045–0046, 0053.  The classification result output to the image processing unit is considered “image sticking information based on the classified class”; para. 0053); 
-calculating final accumulative inference data based on the inference data and previous inference data from a memory (e.g., After a determination that an image is static, it is determined whether the image has been processed previously.  This previous processing information is considered “previous inference data” and must necessarily be stored in a memory; para. 0050. As shown in Figure 3, the image data processing unit uses previous processing information, namely a determination that the image has not been processed, and classification result to determine an appropriate processing mode; para. 0045–0047.  This processing mode is considered a “final accumulative inference data”; para. 0045-0047); 
-generating corrected inference data, based on the final accumulative inference data (e.g., The actual processing of the image after the mode has been determined is considered “corrected inference data”; para. 0047); and 
-outputting an image data, subjected to an image sticking prevention process based on the corrected inference data, to a data line of the display device (e.g., Timing controller receives the processed data from the image data processing unit and outputs it to the data driver; para. 0052.  The processing that takes place prevents afterimages; para. 0047).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11–12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu ‘509 in view of Lhee, US 2020/0312240, and in further view of Lu, US 2022/0103836 (hereinafter, Lu ‘836). 

Regarding Claim 11, Lu ‘509 (Figs. 2–3 and 6–7) teaches “a display device comprising: 
-a display panel (AMOLED Panel; Fig. 6) including a plurality of pixels which are connected to a plurality of data lines and a plurality of scan lines (e.g., As shown in Figure 6, OLED pixels in AMOLED Panel connected to data lines and scan lines; para. 0052); 
-a data driving circuit (data driver) which drives the plurality of data lines; 
-a scan driving circuit (scanning driver) which drives the plurality of scan lines; and 
-a driving controller (e.g., Together, the timing controller of Figure 6 and the static processing module of Figure 7 are considered a “driving controller”) which receives a an input image data, controls the scan driving circuit such that an image is displayed on the display panel, and provides an image data to the data driving circuit (e.g., Timing controller receives processed image data from the static image processing module and outputs a control signal to the scan driver and the processed image data to the data driver; para. 0052), wherein the driving controller includes: 
-an image sticking object detector (detection unit, control unit; Fig. 7) which classifies a class of an input image data and outputs inference data including image sticking object information based on the classified class (e.g., After detection unit determines that a frame is static, control unit classifies the frame based on image features; para. 0045–0046, 0053.  The classification result output to the image processing unit is considered “image sticking information based on the classified class”; para. 0053);
-a memory which stores previous inference data (e.g., After a determination that an image is static, it is determined whether the image has been processed previously.  This previous processing information is considered “previous inference data” and must necessarily be stored in a memory; para. 0050);
-a post-processor (image data processing unit) which calculates final accumulative inference data based on the inference data and the previous inference data received from the memory and generates corrected inference data, based on the final accumulative inference data (e.g., As shown in Figure 3, the image data processing unit uses the previous processing information, namely a determination that the image has not been processed, and the classification result to determine an appropriate processing mode; para. 0045–0047.  This processing mode is considered a “final accumulative inference data”; para. 0045-0047.  The actual processing of the image after the mode has been determined is considered “corrected inference data”; para. 0047).

Lu ‘509 does not teach “a driving controller which receives a control signal.” 

However, Lhee (Fig. 1) teaches “a driving controller (controller 250) which receives a control signal (Vsync, Hsync).”  In the combined invention, the timing controller of Lu would receive Vsync and Hsync signals. 

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Lu ‘509 with the above features of Lhee.  Vsync and Hsync are well-known in the art for providing horizontal and vertical synchronization signals so that images may properly be displayed. 

Lu ‘509 in view of Lhee does not teach “an image sticking prevention part which outputs the image data subjected to an image sticking prevention process based on the corrected inference data.” 

However, Lu ‘836 (Fig. 1) teaches the concept of a signal control and output module (115) for outputting processed data signals to a display panel (120).  In the combined invention, the signal control and output module would be connected to (and considered a part of) the output of image data processing unit of Lu ‘509.  This signal control and output module would be considered “an image sticking prevention part which outputs the image data subjected to an image sticking prevention process based on the corrected inference data” because it would take the image processing data of Lu ‘509, which is meant to prevent image sticking, and transfer it to the data driver.  It thus serves as an “image sticking prevention part.”  The claim limitations would therefore be achieved.

Before the effective filing date of the invention it would have been obvious to one with ordinary skill in the art to modify Lu ‘509 in view of Rhee with the above features of Lu ‘836.  Data output units are well-known in the art for serving as output means for transferring data to other circuits. 

Regarding Claim 12, Lu ‘509 in view of Lhee and in further view of Lu ‘836 teaches the display device of claim 11.

Lu ‘509 (Figs. 2–3 and 6–7) further teaches “wherein the image sticking object detector classifies the input image data as a first class when the input image data corresponds to a background, classifies the input image data as a second class when the input image data corresponds to a clock, and classifies the input image data as a third class when the input image data corresponds to broadcast information (e.g., Lu ‘509 suggests that because there are many different types of static images (classifications), different processing modes can be adopted.  Thus, a person of ordinary skill in the art could define a background static image as a “first class,” a clock as a “second class,” and “broadcast information as a “third class”; para. 0047).”.  

Allowable Subject Matter
Claims 3–10, 13–17, and 19–20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is Examiner’s statement on the reasons for allowance: 

Regarding Claim 3, Lu (Figs. 2–3 and 6–7) teaches image processor of claim 1.

However, neither Lu, nor the remaining prior art, either alone or in combination, teaches “wherein the post-processor includes: a binary converter which converts the inference data received from the image sticking object detector into binary inference data; a data accumulator which calculates initial accumulative inference data and the final accumulative inference data, based on the binary inference data and the previous inference data; and a corrector which outputs the corrected inference data, based on the final accumulative inference data.”

Claims 4–10 are objected to because they depend on claim 3.   

Regarding Claim 13, Lu in view of Lhee and in further view of Lu ‘836 teaches the display device of claim 11.

However, neither Lu, Lhee, Lu ‘836, nor the remaining prior art, either alone or in combination, teaches “wherein the post-processor includes: a binary converter which converts the inference data received from the image sticking object detector into binary inference data; a data accumulator which calculates initial accumulative inference data and the final accumulative inference data, based on the binary inference data and the previous inference data; and a corrector which outputs the corrected inference data, based on the final accumulative inference data.”  

Claims 14–17 are objected to because they depend on claim 13. 

Regarding Claim 19, Lu teaches the method of claim 18.

However, neither Lu, nor the remaining prior art, either alone or in combination, teaches “wherein the calculating of the final accumulative inference data includes: converting the inference data into binary inference data; and calculating initial accumulative inference data and the final accumulative inference data, based on the binary inference data and the previous inference data.”
  
Claim 20 is objected to because it depends on claim 19. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY P RABINDRANATH whose telephone number is (571)270-5722. The examiner can normally be reached Monday through Friday, 9 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROY P RABINDRANATH/Primary Examiner, Art Unit 2691                                                                                                                                                                                                        October 21, 2022